Citation Nr: 1013168	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  09-00 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric 
disorder.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1969 to September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issues of entitlement to service connection for 
bilateral hearing loss and entitlement to service connection 
for tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's psychiatric disorder has been shown have been 
caused by his service-connected intervertebral degenerative 
disc disease with spinal stenosis and atrophy of the spinal 
cord.


CONCLUSION OF LAW

A psychiatric disorder is proximately due to or the result 
of service-connected intervertebral degenerative disc 
disease with spinal stenosis and atrophy of the spinal cord.  
38 C.F.R. § 3.310(a) (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  Notice should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a notice letter, satisfies 
the due process and notification requirements for an 
adjudicative decision for these purposes.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 
C.F.R. § 3.159(b) was furnished to the Veteran in June 2006, 
prior to the date of the issuance of the appealed May 2007 
rating decision.

Given the favorable disposition of the claim for service 
connection for a psychiatric disorder, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim have been accomplished. 

Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the Veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The Veteran's service treatment records are silent as to 
complaints of, or treatment for a psychiatric disorder.  

An April 2006 correspondence from Dr. D.S., the Veteran's 
physician, stated that the Veteran had extensive problems to 
include a diagnosis of cervical stenosis which was initially 
made in 1970 and caused the Veteran to experience pain in 
his neck, head, shoulders and low back.  Dr. D.S. further 
stated that, as a "type-A personality" the Veteran's being 
"unemployable" extracted a high psychological price.  Dr. 
D.S. stated that the Veteran had chronic major depressive 
disorder secondary to his chronic pain and inability to be 
the high-achieving and productive person that his 
personality type demanded.  

The Veteran was afforded a VA examination in December 2006.  
During his examination, the Veteran reported that he 
experienced the inability to concentrate or focus, a racing 
heart, and hyperventilation.  The examiner noted that the 
Veteran had a depressed and fearful mood and that he had a 
preoccupation with his pain and assaultiveness.  The VA 
examiner stated that she found that the Veteran's symptoms 
were not consistent with a diagnosis of major depression but 
were instead consistent with bipolar disorder.  The examiner 
found that the Veteran's irritability, assualtiveness and 
poor concentration were likely worsened but not caused by 
his service connected disability-related pain.  The examiner 
further stated that the Veteran's symptoms appeared to be, 
in part, genetic in nature.

In an April 2008 correspondence, Dr. D.S. reported that he 
had seen the Veteran on a regular basis since June 2006 and 
that his treatment had consisted of supportive psychotherapy 
and the use of psychotropic medications.  Dr. D.S. stated 
that he believed the Veteran to have chronic depressive 
disorder of moderate to severe intensity.  He stated that he 
was of the opinion that the Veteran had features of a 
chronic pain syndrome related to his cervical condition.  
Dr. D.S further stated that exploration of the Veteran's 
family history revealed nothing to suggest features of bi-
polar disorder and that the Veteran's physical and emotional 
constraints prevented him from performing up to his 
standards which contributed greatly to his depressive 
condition.  

Analysis

As stated above, service connection will be granted if the 
evidence demonstrates that a current disability resulted 
from an injury or disease incurred in or aggravated by 
active military service, or, alternatively, service 
connection will be established if a disability is found to 
be proximately due to or aggravated by a service-connected 
disease or injury.  38 C.F.R. §§ 3.303, 3.310.  In this 
case, as the Veteran's service treatment records show no 
evidence of a psychiatric disorder and the first report of a 
psychiatric disorder is shown many years after service, 
service connection on a direct basis has not been 
established.  Thus, to establish entitlement to service 
connection, the evidence must show that the Veteran's 
psychiatric disorder is proximately due to or was aggravated 
by his service-connected disabilities.

In the present case, while the Dr. D.S. and the VA 
examiner's opinions differ as to the Veteran's exact 
disability, it is clear that the Veteran has a current 
psychiatric disability.  Further, Dr. D.S., who has treated 
the Veteran for a number of years, has remarked in his April 
2006 and April 2008 letters that the Veteran's service-
connected cervical spine disorders have kept him from 
performing up to his own expectations.  Dr. D.S. stated that 
these limitations resulted in the Veteran's chronic major 
depressive disorder.  

The Board notes that the Veteran's VA examiner has stated 
that the Veteran suffers not from depression, but from 
bipolar disorder which was not proximately due to the 
Veteran's cervical disorders.  In this case, however, the 
Board finds that the opinion of Dr. D.S. outweighs that of 
the VA examiner as Dr. D.S. has worked with the Veteran for 
a number of years and thus has more experience with the 
Veteran's symptomology and medical history.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (the Board may favor the opinion 
of one competent medical professional over that of another 
so long as an adequate statement of reasons and bases is 
provided).  In this case, the Board finds Dr.D.S' opinions 
which posit that the Veteran's major depressive disorder is 
secondary to his service-connected cervical disorders 
probative to show secondary service connection.

When all the evidence is assembled VA is then responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the claimant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The 
preponderance of the evidence in this case is in favor of 
the Veteran's claim.


ORDER

Entitlement to service connection for a psychiatric disorder 
is granted.


REMAND

The Veteran's service treatment records include a pre-
induction report of medical examination dated in May 1969 
which reported normal ears.  Additional service treatment 
records include audiogram reports from 1970, 1971 and 1972 
all of which show evidence of reduced hearing.  These 
records additionally noted that the Veteran's primary work 
area was in the flight line and that he was exposed to jet 
engines.  The Veteran's claims file contains private 
treatment notes from an unknown source dated in November 
2005 and March 2008 which indicate present hearing loss and 
note that the Veteran had complained of tinnitus.  

In December 2006, the RO, noting that the Veteran's service 
ended in 1978 and that his service treatment records did not 
contain information past 1975, requested additional service 
records from the national personnel records center (NPRC).  
Later that month, the NPRC replied that no additional 
records were on file for the Veteran.  As part of its duty 
to assist, VA will make as many requests as are necessary to 
obtain relevant records from a Federal department or agency.  
38 C.F.R. § 3.159(c)(2).  Thus, the RO should make 
additional attempts to secure the Veteran's complete service 
treatment records.

The Board notes that the Veteran has not been afforded a VA 
examination to determine the etiology of his claimed hearing 
loss and tinnitus.  The Board further finds the Veteran's 
claims credible and consistent with his service which 
included exposure to jet engines.  Where, after a review of 
the available evidence, the VA determines that the evidence 
of record does not contain competent medical evidence to 
decide the claim and indicates that the claimed disability 
or symptoms may be associated with the Veteran's service, 
the Veteran must be provided with a medical examination.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
should therefore be afforded a VA examination in order to 
obtain an opinion as to whether the Veteran's bilateral 
hearing loss or his tinnitus was incurred in or aggravated 
by service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his hearing 
loss and tinnitus.  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims file should be associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If records identified by the Veteran 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  The RO should undertake all necessary 
steps to obtain the Veteran's complete 
service treatment records.  All attempts 
to obtain these records should be 
documented.  If the records are missing or 
are otherwise unavailable, this fact 
should also be documented.

3.  The Veteran should be afforded a VA 
audiological examination to determine:

a)  Whether it is at least as likely as 
not (i.e. a 50 percent probability or 
greater) that bilateral hearing loss 
had its onset in or is otherwise 
related to the Veteran's period of 
military service, and
	
b)  Whether it is at least as likely as 
not (i.e. a 50 percent probability or 
greater) that tinnitus had its onset in 
or is otherwise related to the 
Veteran's period of military service.

The claims file must be provided to and 
reviewed by the examiner in conjunction 
with the examinations.  Any tests or 
studies deemed necessary should be 
conducted, to specifically include 
audiometric testing.

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.  A 
complete rationale should be given for all 
opinions and should be based on 
examination findings, 
historical records and medical principles.

4.  The VA examination report should then 
be reviewed to ensure that all requested 
findings, opinions, and conclusions have 
been fully addressed by the examiner.  If 
not, the examination report should be 
returned to the examiner for completion.  
After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


